N0'I'E: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
GERALD D. GOMEZ,
Petition,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-32()5
Petition for review of the Merit SyStemS Protection
Board in case no. NY()7521UO238-I-1.
ON MOTION
ORDER
Gerald D. Gomez moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

GOMEZ v. MSPB
|iDV1T2B'i‘i
Date
cc: Gerald D. Gomez
Jeanne E. Davidson, Esq.
321
2
FoR THE CoURT
/s/ J an Horbal},;
J an Horb a1y
C1erk
F:a_Ec
U.3. C{}URT OF APPEALS FOR
THE FEDERAL ClRCU1T
NOVn 1 7 2011
.lAN HDRBALY
CLERK